internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-148783-01 date date legend parent loss shareholders subsidiary business a date a date b plr-148783-01 date c date d date e company official tax professional a we respond to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file a statement the extension is being requested for parent to file a statement of allowed loss under sec_1 c of the income_tax regulations election effective for their taxable_year ending on date a additional information was received in a letter dated date the material information submitted for consideration is summarized below parent loss shareholders and subsidiary are domestic corporations who use the accrual_method of accounting parent is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return and are involved in several lines of business including business a among those corporations in the affiliated_group before date c were loss shareholders and subsidiary subsidiary was formed on date b in order to conduct business a for parent and the consolidated_group assets involved in business a and stock in subsidiaries that conducted business a were transferred from members of the consolidated_group including loss shareholders to a holding_company in exchange for holding_company stock all the holding_company stock was then contributed by members of the consolidated_group to subsidiary in exchange for the stock of subsidiary subsidiary became wholly owned by members of the consolidated_group including loss shareholders on date c subsidiary completed an initial_public_offering ipo of approximately a percent of its stock as a result of the ipo subsidiary was deconsolidated from parent’s consolidated_group at the time of the deconsolidation parent alleges that the loss shareholders had built-in losses with respect to their shares in subsidiary on or about date e after date d the due_date for the election tax professional discovered that the election should have been filed the statute_of_limitations on assessment under sec_6501 has not expired for parent’s consolidated group’s or subsidiary’s taxable years for which they want to file the election or for any taxable_year that would be affected by the election sec_1 a provides that as a general_rule no deduction is allowed plr-148783-01 for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 b provides that in the event of a deconsolidation a consolidated_group member must reduce its basis in the stock of a subsidiary to the fair_market_value of that stock if the member’s basis in the stock exceeds the fair_market_value sec_1 c provides that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed the sum of the amounts set forth in sec_1 c i ii and iii sec_1 c further provides that sec_1 c only applies if a statement of allowed loss is filed with the taxpayer’s return for the year of the disposition or deconsolidation under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that the request for relief was filed before the failure to make the regulatory election was discovered by the service that parent relied on a qualified_tax professional that the tax professional failed to file or advise parent to file the election and that the government will not be prejudiced if relief is granted sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election plr-148783-01 the above extension of time is conditioned on the taxpayers’ parent’s consolidated group’s and subsidiary’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent must amend its return for its taxable_year ending on date a to attach to the return the election and information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return we express no opinion as to whether loss shareholders’ basis in the stock of subsidiary exceeded its value immediately before date c and if so the amount of such excess that is not reduced under sec_1 c if any in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives the facts contained in the statements and representations however are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original copy of this letter is being sent to parent’s authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
